Citation Nr: 0405161	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-14 173A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  

2.  Entitlement to a compensable rating for retraction of the 
left eardrum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January 1942 to November 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from February 2001 and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  


FINDINGS OF FACT

1.  After receiving notice of a January 1991 rating decision 
denying his claim for service connection for hearing loss, 
the veteran filed a notice of disagreement (NOD) to initiate 
an appeal of that decision; but after receiving an April 5, 
1991, statement of the case (SOC), he withdrew his appeal by 
filing a VA Form 21-4138, Statement in Support of Claim, on 
April 29, 1991; so he did not perfect his appeal to the Board 
concerning this claim by filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement) after receiving 
the SOC.

2.  The additional evidence received since that January 1991 
rating decision, especially an August 2000 statement from Dr. 
Klarsfied and the report of an October 2000 VA 
otolaryngological examination, indicates the veteran has a 
bilateral high frequency (sensorineural) hearing loss 
consistent with noise exposure.

3.  The only indication in the record on appeal of prolonged 
noise exposure was when the veteran served in an artillery 
unit while on active duty in the military.

4.  The August 2000 statement from Dr. Klarsfield and the 
report of the October 2000 VA otolaryngological examination 
makes it at least as likely as not the veteran's bilateral 
hearing loss is attributable to the noise exposure in 
service.

5.  The veteran has no functional disability from his 
service-connected retraction of the left eardrum; the 
condition is asymptomatic.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service 
connection for hearing loss is final and binding on the 
veteran based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.200, 
20.302(a) and (b), 20.1103 (2003).  

2.  New and material evidence has been received since the 
January 1991 rating decision to reopen the claim for service 
connection for hearing loss and, with resolution of all 
reasonable doubt in the veteran's favor, establishes that his 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 
(2003). 

3.  The criteria are not met for a compensable evaluation for 
the retraction of the left eardrum.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.27, 
4.87, Diagnostic Codes 6299-6211 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran was notified of the assistance he would receive 
in this case in RO letters dated September 23, 2002, and 
March 27, 2003.  He also underwent a VA rating examination in 
December 2000 to determine the severity of the retraction of 
his left eardrum.  38 U.S.C.A. § 5103A(d).  And as will be 
discussed in further detail below, an August 2000 statement 
from Jay H. Klarsfield, M.D., and the report of an October 
2000 VA otolaryngological examination indicate the possible 
cause of the veteran's current bilateral high frequency 
(sensorineural) hearing loss.  So those examinations address 
the etiology of this condition-which, aside from the 
appropriateness of the rating for his left eardrum 
retraction, is the other issue presently at hand.

Also, there are numerous other VA clinical records on file 
concerning the veteran's past treatment and evaluation.  The 
more recent statements and correspondence from him and his 
representative do not make reference to or otherwise mention 
any additional treatment from other sources (e.g., private or 
non-VA, etc.).  Obviously then, where no such additional 
evidence even exists, none need be obtained.  Further, he 
testified in support of his claims at a July 2003 RO hearing.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

After the February 2001 RO decision denying an increased 
rating, the veteran was notified of the VCAA requirements in 
a September 2002 letter.  As to reopening of the claim for 
service connection for hearing loss, he was provided VCAA 
notice in a March 2003 letter, and that was prior to the 
April 2003 RO decision denying his petition to reopen this 
claim.  So the requirements and mandated sequence of events 
in Pelegrini (i.e., notice before initial denial) were met as 
to his petition to reopen his claim for service connection 
for hearing loss.  The September 2002 and March 2003 VCAA 
letters also provided notice of what information and evidence 
he needed to substantiate his claims, as well as what 
information and evidence he needed to submit and what would 
be obtained by VA for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).

Because the VCAA notice in this case was not provided to the 
veteran on his increased rating claim prior to the initial RO 
adjudication, the timing of the September 2002 notice does 
not comply with the express requirements of Pelegrini.  While 
it was not made clear in Pelegrini whether VA could properly 
cure a defect in the timing of the notice, the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant was left open.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal.  This would be an absurd 
result, and as such it is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an RO 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the RO or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the September 2002 VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
September 2002 was not given prior to the first RO 
adjudication of his claim-in February 2001, the RO notice 
was provided prior to the actual transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the September 2002 notice was 
provided, a January 2003 Supplemental Statement of the Case 
(SSOC) was provided to him.  So he has been provided with 
every opportunity to submit evidence and argument in support 
of this claim, in response, and to respond to his other VA 
notices too.  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be unduly prejudicial to him-especially 
since the Board is granting one of his claims in entirety, 
albeit not both.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

It was also held, in part, in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided do not contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The Petition to Reopen the Claim for Service Connection for 
Hearing Loss

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2003).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

38 C.F.R. § 3.385 provides that: 

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The veteran initiated an appeal of a January 1991 RO rating 
decision denying service connection for hearing loss by 
filing a VA Form 1-9, which in turn was accepted as his 
notice of disagreement (NOD).  But after receiving an April 
5, 1991, statement of the case (SOC), he withdrew his appeal 
by filing a VA Form 21-4138, Statement in Support of Claim, 
on April 29, 1991.  So the net result is that he did not 
"perfect" his appeal to the Board concerning this claim by 
filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement) after receiving the SOC.  Thus, the 
January 1991 rating decision is final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
this, in turn, means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Factual Background

The service medical records (SMRs) indicate the veteran's 
hearing acuity was 20/20 in each ear on examination for 
service entrance; that was normal hearing.  He was 
hospitalized in January and February 1944 for acute catarrhal 
nasopharyngitis.  His hearing acuity of the whispered voice 
on examination for service separation was 15/15 in each ear; 
that, too, was normal hearing.  And although he had 
retraction of his left eardrum, it was not believed that it 
would result in any residual disability.

The veteran's WD AGO Form 100, Separation Qualification 
Record, indicates he was in charge of a light artillery gun 
crew and served overseas in Africa and Italy.  

On VA general medical examination in January 1947 the 
veteran's ear canals were normal.  

In February 1978 Dr. Kenter stated the veteran had reported 
recently noting that his hearing was getting worse, 
particularly in the presence of background noise.  He said he 
had been told when leaving the Army that he had retracted 
tympanic membranes (eardrums).  On examination he had a 
slight build-up of fluid in the right middle ear.  A hearing 
test revealed a bilateral high-tone sensorineural 
hearing loss.  There was also a slight conductive hearing 
loss in the right ear and a normal tympanogram on the left 
side.

Testing of the veteran's threshold levels, in decibels, at 
500, 1,000, 2,000, and 4,000 Hertz were: 


500
1,000
2,000
3,000

Right
40
30
30
80

Left
25
15
25
55


Private testing in April 1978 of the veteran's threshold 
levels, in decibels, at 500, 1,000, 2,000, and 4,000 Hertz 
were: 


500
1,000
2,000
4,000

Right
15
15
10
70

Left
10
10
10
50


On VA otolaryngeal examination in 1978 the veteran's eardrums 
were scarred, but intact, and there was tympanic disease.  

On VA audiometry testing the veteran's threshold levels, in 
decibels, at 500, 1,000, 2,000, and 4,000 Hertz were:


500
1,000
2,000
4,000

Right
30
25
25
65

Left
30
10
25
55


VA outpatient treatment (VAOPT) records from 1985 to 1987 
reveal that VA audiometric testing in December 1985 and 
January 1987 disclosed bilateral hearing loss by VA standards 
(under 38 C.F.R. § 3.385).  In January 1986 the assessment 
was that the veteran probably had presbycusis through the 
speech frequencies and it was felt that he was not a 
candidate for amplification.  In January 1987 it was noted 
that he had a bilateral high frequency sensorineural hearing 
loss that was severe on the right and moderate on the left 
and, again, he was not a candidate for hearing aids.  VAOPT 
records of 1990 and 1991 show VA audiometric testing in June 
1990 found a bilateral hearing loss by VA standards and the 
assessment was a bilateral moderate sensorineural hearing 
loss in the high frequencies only.  

The additional evidence received since the January 1991 RO 
rating decision, which the veteran did not timely appeal, 
includes the following:

In August 2000 Dr. Klarsfeld stated the veteran presented 
with a retracted tympanic membrane and had a history of this 
occurring during military service when he had worked in 
artillery.  He had complained of a hearing loss ever since.  
On examination he had a severely retracted right tympanic 
membrane with an essentially symmetrical sensorineural 
hearing loss, bilaterally, in the high frequencies, 
consistent with noise exposure.  

On VA examination in October 2000 it was reported the veteran 
had had significant noise exposure during military service in 
the artillery.  He wore a hearing aid in each ear, which 
improved his hearing acuity considerably.  He had retired as 
a building superintendent because he had difficulty hearing, 
especially when he did roof repairs.  He had occasional 
earaches.  On examination there were large amounts of cerumen 
(wax) in his external ear canals; it was removed during 
the examination.  There was some scaling in the right 
external canal.  The right tympanic membrane was severely 
retracted.  The left tympanic membrane was also retracted.  
There was no evidence of infection.  Clearly, the claims file 
was available for review by the examiner, inasmuch as he 
noted the findings of Dr. Klarsfeld.  The diagnoses included 
a severely retracted right tympanic membrane and bilateral 
high frequency binaural hearing loss, consistent with 
noise exposure.

VAOPT records from 1997 to October 2003 show that, in October 
1997, the veteran reported having increasing difficulties 
hearing since his last evaluation in 1991.  He denied otalgia 
and otorrhea.  He was given hearing aids.  In May 2002 he had 
slight retraction of the tympanic membranes, which were both 
sclerotic.  He stated that he had a history of retracted 
tympanic membranes due to trauma from artillery fire.  In 
October 2003 the same physical findings were noted and it was 
reported that he had longstanding sclerotic and retracted 
tympanic membranes, as noted by him on his last visit, due to 
trauma from artillery fire.  Also, another October 2000 VAOPT 
record indicates that an October 1997 VA audiogram revealed a 
bilateral, mild to severe, mid to high frequency 
sensorineural hearing loss with excellent speech 
discrimination.  The veteran reported a history of having had 
a perforation of the left tympanic membrane during service.  
He noted occasional bilateral tinnitus.  He denied otalgia 
and otorrhea.  He had been issued VA hearing aids.  
In January 2003 he was given new hearing aids.  

The Board must determine whether new and material evidence 
has been submitted since the RO's January 1991 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if VA has fully complied with all notification and assistance 
to the veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in November 2002, after that 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§ 3.156(a), providing a new definition of new and material 
evidence, applies to the current appeal.  

Under the amended version of 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In January 1991 the RO determined there was no evidence of 
hearing loss during service or at separation from active 
military service in November 1945, or continuously since 
military service prior to 1978.  And the hearing loss 
first documented in 1978 was not shown to be associated with 
military service, including acoustic trauma in the artillery.  
The RO also indicated there was no evidence of tympanic 
membrane abnormality on private and VA examinations in 1978, 
at which times histories were related of there having been 
involvement of both tympanic membranes.  This, reportedly, 
accounted for the bilateral hearing loss in 1978, but the 
findings on the military separation examination had found 
only retraction of the tympanic membrane of the left ear.  
There was no objective evidence of hearing loss in either ear 
during the military separation examination.  But regardless, 
the evidence did nonetheless establish the veteran was in an 
artillery unit while in service and, thus, was possibly 
exposed to acoustic trauma in that capacity.  This is 
certainly at least as likely as not, so he is given the 
benefit of the doubt concerning whether this, in fact, 
occurred.  38 C.F.R. § 3.102.

The additional evidence received since the RO's January 1991 
decision not only continues to document a hearing loss but, 
more importantly, suggest the hearing loss is causally 
related to the veteran's service in the military.  In 
particular, Dr. Klarsfeld's August 2000 statement indicates 
the veteran's bilateral high frequency (sensorineural) 
hearing loss is "consistent with noise exposure."  
And the October 2000 VA examination indicated the very same 
thing.

While the recently recorded histories of in-service exposure 
to acoustic trauma were based on the same evidence previously 
on file, specifically, service records showing the veteran 
served in an artillery unit, the recent diagnoses in August 
and October 2000 indicate the current hearing loss is 
consistent with noise exposure.  So these competent medical 
opinions have relevant evidentiary value sufficient to reopen 
the claim for service connection for hearing loss.  See, 
e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  This 
additional evidence also is sufficient to grant service 
connection on the merits, after a de novo review, because, 
resolving all reasonable doubt in the veteran's favor, it is 
just as likely as not that his bilateral sensorineural 
hearing loss is a result of the noise exposure he experienced 
during service in the artillery unit.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).

Compensable Rating for Retraction of the Left Eardrum

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

There is no specific Diagnostic Code (DC) for rating the 
veteran's service-connected retraction of the left eardrum 
(i.e., the tympanic membrane).  So the RO has rated it, by 
analogy, to a perforation of the tympanic membrane under 
38 U.S.C.A. § 4.87, DC 6211.  Under 38 C.F.R. § 4.20, it is 
permissible to rate an unlisted condition as if it were a 
closely related disease or injury, when the functions 
affected, the anatomical localization, and symptomatology are 
closely analogous.  See, too, Lendenmann v. Principi, 3 Vet. 
App. 345, 351 (1992) (permitting analogous ratings on the 
basis of etiology rather than symptoms).  Analogous ratings 
may be accomplished under 38 C.F.R. § 4.27 by 'built- up' 
with the first 2 digits being from the part of the schedule 
most closely identifying the bodily part or system and, 
followed by a hyphen, the last 2 digits being '99' to signify 
rating as an unlisted condition.  Generally see Archer v. 
Principi, 3 Vet. App. 433 (1992). 

The Board finds that the use of DC 6211, for rating the 
service-connected retraction of the left eardrum, is 
appropriate because the functions affected, anatomical 
localization, and symptomatology are closely analogous.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6211, a 
noncompensable evaluation is the only disability rating that 
may be assigned for a perforated tympanic membrane.  



The veteran has made reference to having had a compensable 
rating in the past.  Historically, a January 1946 rating 
decision granted service connection for residuals of malaria 
and assigned a 10 percent disability evaluation.  Service 
connection also was granted for the retraction of the left 
eardrum, with no hearing loss, which was assigned a 
noncompensable (i.e., 0 percent) rating.  A January 1947 
rating decision decreased the 10 percent rating for residuals 
of malaria to a noncompensable evaluation.  The veteran has 
never had a compensable rating for his service-connected 
retraction of the left eardrum.  

There is recent evidence that both of the veteran's eardrums 
are scarred and sclerotic.  Nevertheless, service connection 
is only in effect for retraction of the left eardrum, so any 
pathology involving the right eardrum may not be considered 
for rating purposes.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Moreover, even if the Board assumed, for 
the sake of argument, that the scarring and sclerosis of the 
left eardrum is due to the service-connected retraction, 
there still is no objective clinical evidence of record 
indicating this has caused any residual disability, meaning 
actual functional impairment associated with this.  Indeed, 
the VAOPT records from recent years clearly indicate the 
veteran has not had otoalgia or otorrhea.  

The veteran has never actually had a perforation of his left 
eardrum, only a retraction, even though he apparently 
erroneously stated this in recent years.  Also, with respect 
to hearing loss, no component of his current hearing loss in 
his left ear, e.g., a conductive hearing loss, is shown to be 
due to his service-connected retraction of the left eardrum.  
Rather, the recent clinical records indicate his hearing loss 
is primarily sensorineural in nature.

In sum, no disability is currently shown attributable to the 
veteran's 
service-connected retraction of the left eardrum.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  But when, as here, the 
preponderance of the evidence is unfavorable, the benefit-of-
the-doubt rule does not apply.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

The veteran also is not shown to warrant consideration for an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been hospitalized on account of 
the retracted left eardrum, much less frequently, and the 
degree and type of impairment is not of the type that would 
otherwise render impractical the application of the regular 
schedular standards.  Moreover, the provisions for 
extraschedular ratings are reserved for very special cases of 
impairment that simply are not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The claim for service connection for bilateral hearing loss 
is reopened and granted.

The claim for a compensable evaluation for retraction of the 
left eardrum is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



